Citation Nr: 1443955	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  05-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back or spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in September 2012, at which time the Board issues a decision denying the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a decision vacating the September 2012 Board decision and remanding the matter for further proceedings consistent with the decision.


FINDINGS OF FACT

1.  The Veteran sustained a back injury due to a motor vehicle that occurred during service in September 1967; the service treatment records do not demonstrate any additional back injury aside from back contusion which was the result of the motor vehicle accident, nor does the Veteran contend that he incurred an additional back injury during service.

2.  The Veteran's spine or back disability was the result of the Veteran's willful misconduct and was not incurred in the line of duty.


CONCLUSION OF LAW

The criteria for service connection for a back or spine disability have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.301, 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in June 2003 and March 2006.  

The duty to assist has also been met.  The Veteran's service treatment records have been associated with the evidentiary record.  Pertinent post service medical records have also been associated with the record.  The Veteran was afforded a VA examination which is sufficient as the VA examiner considered the entire record, noted the history of the Veteran's spine-related injury and symptomology, addressed relevant evidence and provided the medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's representative argued that the February 2011 VA examiner did not provide an adequate opinion.  See July 2012 written brief.  Specifically, the representative asserted that the opinion offered by the physician did not address the etiology of the Veteran's current back or spine disability as directed by a December 2010 remand order.  The Board finds that the VA examiner answered the question posed by the Board, which was to address the likelihood of whether any currently demonstrated back disability was related to service.  In providing the opinion, the examiner addressed the Veteran's back injury sustained during the in-service motor vehicle accident, as he acknowledged the service treatment records which note the Veteran suffered a back contusion due to a motor vehicle accident in September 1967, however, with no residual disability documented.  The examiner further noted that subsequent to the accident, the Veteran sought treatment at the clinic several times in 1968, but did not complain of a back problem.  The examiner concluded that the Veteran's August 1968 separation examination report was negative for a spine disability.  Thus, based upon an examination of the Veteran and review of the claims file, the February 2011 VA examination determined that the Veteran's current back disability was less likely than not related to his service, to include the September 1967 in-service motor vehicle accident. 

As such, the Board finds that there has been substantial compliance with the previously-ordered developmental directives.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that he has a current back disability as a direct result of his sustaining a back injury in a September 1967 in-service motor vehicle accident.  He does not contend, nor does the evidence reflect, that he incurred an additional back injury during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For all claims which were filed after October 31, 1990, such as this one, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a). 

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action. 3 8 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death. 

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct.  A service department finding that an injury occurred "in line of duty" will be binding on the Department of Veterans Affairs, but a finding that the injury was "not in the line duty" is not.  38 C.F.R. § 3.1(m).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  An action will be willful misconduct if it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs.  38 C.F.R. § 3.1(n).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records demonstrate that as a result of the September 1967 motor vehicle accident, the Veteran sustained a dislocated left hip and contusions to the chest and back.  He was subsequently put on physical profile (limited duty) for six months.  See September 1967 and April 1968 service treatment records.  An August 1968 separation examination report is negative for complaints, treatment, or a diagnosis of a back or spine condition.

Service treatment records also include several records addressing line of duty.  An October 2, 1967, Report of Medical Treatment, includes the reporting officer's notation that the Veteran's injuries from the motor vehicle accident, while a passenger, were in line of duty.

In an October 26, 1967, memorandum from the Judge Advocate General (JAG), the details of the accident and subsequent medical treatment are reported.  It is noted that the Veteran was injured when the car in which he was riding went out of control.  It was also noted that the Veteran knew the driver and knew that he drove recklessly.  On the day of the accident, the driver had been drinking.  He had driven recklessly and the Veteran had several opportunities to leave the car.  It was further noted that one who voluntarily exposes himself to the risk of riding with an obviously incompetent drive is guilty of reckless misconduct.  In consonance with the opinions of the investigating officer and prior reviewing authorities, the JAG concluded that the Veteran's injuries were not incurred in the line of duty and were the result of his misconduct.

A November 13, 1967, Medical Board report detailed the date of initial injury, primary diagnosis, origin of injury, present condition, and indicated disposition.  In the "Origin" portion of the form, marks to "not due to own misconduct" and "incurred in line of duty" are crossed out and marks to "due to own misconduct" and "not incurred in line of duty" are made in pen, with initials of one of the undersigned Members of the Medical Board. 

The Board finds that the inconsistency brought about by the hand-written change on the front page of the Medical Board report is clarified by subsequent endorsements made on the back of that report.  A December 1967 second endorsement indicated concurrence with the report.  More importantly, a March 1968 third endorsement included the specific finding that that the Veteran's injuries were determined to have been "incurred not in the line of duty and were the result of his own misconduct by JAG."

The evidence therefore includes an October 1967 Report of Medical Treatment which concluded the injuries were incurred in the line of duty and the October 1967 JAG and November 1967 Medical Board reports which concluded that the Veteran's injuries were not incurred in the line of duty.  The Board finds the JAG and Medical Board reports determinative because they were prepared in response to and with consideration of the earlier Report of Medical Treatment and included numerous endorsements and detailed consideration of the facts. 

In an April 2004 Administrative Decision, the RO concluded that the Veteran's back injuries were due to his own willful misconduct and therefore were not incurred in the line of duty.  

The Board notes the July 2008 statement from the Veteran's representative (Written Brief Presentation) indicating that rating action on appeal was based on an "undated" document, which is the "only evidence of any misconduct by this veteran."  He further notes that the document is signed by an individual who endorsed the substantive conclusions of the line of duty determination and argues with the process by which JAG officers review legal investigations.  The Veteran's representative states that only commanders endorse line of duty findings and until the findings are approved by the commander, there is no finding of misconduct and the presumption of line of duty still applies. 

The Board notes that the "undated" document the Veteran's representative refers to is the October 1967 JAG memorandum; the date is clearly indicated in the top right corner of the document.  As detailed above, that document included several subsequent endorsements as it was processed and the conclusion was clearly supported. 

Post-service medical evidence includes several opinions relating the Veteran's current back condition to the in-service accident.  In a February 2005 report C.M., D.C.C.T (also the Veteran's brother-in-law) noted that he was aware of the Veteran's car accident during service in 1967 and opined that the Veteran was currently suffering from injuries due to the 1967 car accident. 

In an April 2005 letter, Dr. J.J. noted the Veteran's complaints of spine pain.  Dr. J.J. noted the Veteran's diagnosis of cervical spine osteoarthritis which was shown on x-rays, as well as in an MRI report.  Dr. J.J. stated that he was aware of the Veteran's 1967 car accident, and indicated that the current findings of limited range of motion, extreme stiffness, and osteoarthritis of the cervical spine were consistent with expected repercussions of such accident. 

The report of a January 2009 VA examination includes the Veteran's contentions of back pain due to a 1967 in-service motor vehicle accident which was exacerbated by his subsequent in-service physical training.  The diagnosis was degenerative joint disease of the entire spine.  The examiner opined that the Veteran's current back condition was most likely caused by the motor vehicle accident in September 1967 and "active duty."

Because that opinion suggested that the Veteran may have sustained another in-service injury in addition to those documented in connection with the motor vehicle accident, the Board remanded the claim to obtain clarification.  Following a February 2011 VA examination and review of the claims file, the examiner opined that it was less likely than not that the Veteran's current back conditions were related to service.  In providing the opinion, the examiner noted that service treatment records demonstrate the Veteran suffered a back contusion due to a motor vehicle accident in September 1967, however, with no residual disability documented.  The examiner further noted that subsequent to the accident, the Veteran sought treatment at the clinic several times in 1968, however, the Veteran did not complain of a back problem.  The examiner concluded that the Veteran's August 1968 separation examination report was negative for a spine disability. 

The Veteran has a current back disability.  Service treatment records document one in-service back injury due to a September 1967 motor vehicle accident.  The record includes two private opinions, and one VA opinion which relate the Veteran's current back disability to his September 1967 in-service motor vehicle accident.  While the January 2011 VA examiner opined that the Veteran's current back disability was related to his in-service motor vehicle accident and his active service, suggesting that the Veteran may have experienced an additional back injury during service, the most recent February 2011 VA opinion, does not relate the Veteran's current back disability to his service, to include the September 1967 motor vehicle accident.  Further, the February 2011 VA examiner provided a detailed review of the Veteran's service treatment records and did not find that the Veteran suffered an additional injury to his back, aside from the 1967 motor vehicle accident.  Finally, the Veteran does not contend that he experienced any additional injury to his back during service, aside from the injury sustained in the September 1967 motor vehicle accident and he has not indicated such to any of the examiners or treatment providers. 

While the record shows that the preponderance of the medical opinions on file do support a finding that the Veteran has a back disorder which is etiologically related to his active military service, that notwithstanding, the record, and particularly the report of the October 1967 JAG memorandum, conclusively indicates that the Veteran's in-service back injury was not incurred in the line of duty and was the result of his misconduct.  To the extent the other opinions relate the Veteran's current back complaints to the in-service accident, it has been determined that the injuries sustained in that accident were not in the line of duty. 

The Veteran argued that he was a passenger in the car and had no control over the accident and that he was unaware of the military's line of duty determination.  The Veteran is competent to report the circumstances of the in-service accident.  The determination of whether the injuries were the result of willful misconduct requires an investigation by the Veteran's command.  While the Veteran's statements are evidence, the finding of willful misconduct lies with the military command, not the Veteran.  The service department findings detailed above are persuasive evidence that oppose rather than support the Veteran's assertions.  

The Board finds that the Veteran's back disability was incurred as a result of his own willful misconduct and cannot be service connected.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back or spine disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


